Citation Nr: 1200405	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from June 1977 to June 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Due to the Veteran's place of residence, subsequent development was accomplished at the RO in Honolulu, Hawaii.  

In a January 2008 substantive appeal to the Board, the Veteran requested a hearing before a Member of the Board, seated at the RO (i.e., Travel Board hearing).  In March 2008, the Veteran filed a statement withdrawing his request for a Travel Board hearing and specifically requesting a hearing before RO personnel at the RO.  Subsequently, in a March 2008 letter, the Veteran withdrew his request for a hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  During the pendency of this appeal, VA has not provided the Veteran with a VA examination to determine the nature and etiology of his hepatitis C disorder.  

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, holding that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which a veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

The Veteran has contended that he contracted hepatitis C during an inoculation during service.  Specifically, the Veteran believes he was exposed to the hepatitis C virus when an in-service examiner used an air gun to provide an inoculation to the Veteran.  The Veteran's service treatment records indicate that the Veteran underwent inoculations in June 1977 and July 1977.  

VA has determined that the large majority of hepatitis C viral infections can be accounted for by known modes of transmission; however, transmission of the hepatitis C virus with air gun injectors is biologically plausible.  See Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004.  Considering that the Veteran has presented an explanation which is biologically plausible indicating in-service exposure to the hepatitis C virus, it is concluded that there is at least some evidence suggesting that the Veteran's hepatitis C "may be associated with" active service, under the low threshold of McLendon.  See McLendon at 83.  As such, a VA examination is necessary to decide the claim.  

In reviewing the evidence of record, the Board notes that the evidence also suggests other potential modes of transmission for hepatitis C in this Veteran's case.  For example, in an August 2006 VA treatment record, the Veteran indicated that he used intravenous drugs in 1979.  Moreover, in a July 2006 claim for benefits, the Veteran wrote that he underwent a 1979 in-service surgical procedure involving his right arm and wrist during which he received a transfusion of two pints of blood.  The Board notes that the service treatment records indicate that the Veteran underwent an in-service right forearm and wrist operation in February 1980, but contain no notation indicating that the Veteran underwent any blood transfusion during service.  

Considering this evidence, in providing the opinion required by this remand, the VA examiner should include a full discussion of all modes of potential transmission of hepatitis C in this case.  The examiner should also provide a rationale as to why the examiner believes any of the claimed in-service risk factors for hepatitis C are or are not likely the cause of the hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of hepatitis C infection. 

The VA examiner should review all relevant evidence from the claims file, including relevant service treatment records, interview the Veteran, and provide an examination and any necessary testing.  The VA examiner should note the potential modes of transmission for hepatitis C listed in the claims file, to include reported intravenous drug use in 1979, a claimed in-service blood transfusion in 1979, and a claimed inoculations with an air gun in June and July 1977.  Having done so, the VA examiner is asked to offer the following opinions: 

Is it as least as likely as not (50 percent or greater degree of probability) that hepatitis C began during service or is otherwise etiologically linked to any in-service event, to include an in-service blood transfusion, in-service inoculation with an air gun, or in-service intravenous drug use? 

In providing an opinion, the VA examiner should include a full discussion of all modes of transmission and, if applicable, a rationale as to why the VA examiner believes the air gun, blood transfusion, or intravenous drug use was or was not the source of the current hepatitis C. 

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for hepatitis C.  If the benefits sought remain denied, the Veteran and his 
representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other evidence or argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


